ORDER

PER CURIAM.
Kevin Cordia, the student, appeals the circuit court’s judgment affirming a decision by the Rockwood R-VI School Board permanently expelling him from the Rock-wood School District. The student argues that the school board’s decision was not supported by competent and substantial evidence proving that he brought a “projectile weapon” to school in violation of Rockwood School Board Policy JFCJ. We affirm.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only setting forth the reasons for this order. We affirm the judgment pursuant to Rule 84.16(b).